Citation Nr: 1403396	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-23 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Propriety of VA's termination of eligibility for the Veteran's spouse for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) from April 1, 2005 to July 1, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1967.  The appellant is his spouse.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 decision letter from the Department of Veterans Affairs (VA) Health Administration Center (HAC) in Denver, Colorado.          

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2012.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1. On March 3, 2004, the HAC received the appellant's application for CHAMPVA benefits; in her application, she noted that she did not have Medicare Parts A or B.      

2.  In a decision letter, dated on March 23, 2004, HAC determined that the appellant was eligible for CHAMPVA benefits.  

3.  The appellant enrolled in Medicare Part A, effective from April 1, 2005; she enrolled in Medicare Part B, effective from July 1, 2010.  




CONCLUSION OF LAW

The appellant is not entitled to CHAMPVA benefits as a matter of law for the period from April 1, 2005 to July 1, 2010; however, VA's determination that the appellant was entitled to CHAMPVA benefits for the period from April 1, 2005 to July 1, 2010, was due solely to administrative error and, as such, terminating eligibility from April 1, 2005 to July 1, 2010, would not be proper.  38 U.S.C.A. § 1781 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.500(b), 17.271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20 1990).  Sole administrative error, however, may be found to occur only in cases where the appellant neither had knowledge of, nor should have been aware of the erroneous award.  Further, such error contemplates that neither the appellant's actions nor her failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).       

CHAMPVA is the Civilian Health and Medical Program of the Department of Veterans Affairs and is administered by HAC, Denver, Colorado.  Under 38 U.S.C. 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces. The CHAMPVA program is designed to accomplish this purpose.  Under 


CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. § 17.270 (2013).

CHAMPVA benefits are awarded to survivors and dependents of certain Veterans pursuant to 38 U.S.C.A. § 1781.  As applicable to this case, the Secretary is authorized to provide medical care, in accordance with the provisions of subsection (b) of this section, for the spouse or child of a Veteran who has been adjudicated by VA as having a permanent and total service-connected disability, provided that they are not eligible for CHAMPUS/TRICARE or Medicare Part A (except as noted in § 17.271).  38 U.S.C.A. § 1781(a)(1); 38 C.F.R. § 17.271(a)(1).

Under 38 C.F.R. § 17.271 (b), individuals under age 65 have CHAMPVA eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans, only if they are entitled to Medicare Part A and enrolled in Medicare Part B.  38 C.F.R. § 17.271 (b) (1) (2013).

By a September 2003 rating action, the RO granted a 100 percent rating for the Veteran's service-connected posttraumatic stress disorder (PTSD), effective from March 1, 2003.    

On March 3, 2004, the HAC received the appellant's application for CHAMPVA benefits.  In her application, she noted that she did not have Medicare Parts A or B.  She reported that her husband (the Veteran) had Blue Cross Blue Shield, Government Service Plan.  

In a decision letter, dated on March 23, 2004, HAC determined that the appellant was eligible for CHAMPVA benefits.  

In a VA Form 10-7959c, CHAMPVA Other Health Insurance (OHI) Certification, dated in January 2011, the appellant noted that she had enrolled in Medicare Part A, effective from April 1, 2005.  She also reported that she had enrolled in Medicare Part B, effective from July 1, 2010.  In addition, the appellant indicated that Blue Cross Blue Shield coverage was terminated on December 31, 2008.  

In the April 2012 Travel Board hearing, the appellant testified that when she first enrolled in Medicare Part A, she contacted the Social Security Administration (SSA) and asked them if she should obtain Medicare Part B.  She informed them that she was covered under CHAMPVA and under the Veteran's insurance plan with Blue Cross Blue Shield.  According to the appellant, she was told that she did not need to obtain Medical Part B because it would be like "double dipping" since both of her plans were federal plans.  The appellant reported that while she was receiving CHAMPVA benefits, she talked to CHAMPVA representatives on numerous occasions and she also informed them what insurance she had.  She stated that she was never informed that she needed to obtain Medicare Part B in addition to Medicare Part A in order to be eligible for CHAMPVA benefits.  The appellant continued to receive her CHAMPVA benefits until in 2010, she received a CHAMPVA handbook.  According to the appellant, after she reviewed the handbook, she realized that she needed to enroll in both Medicare Part A and Medicare Part B in order to be eligible for CHAMPVA benefits.  She indicated that she immediately contacted the SSA and subsequently enrolled in Medicare Part B.   

In a decision letter, dated in June 2011, the HAC determined that the appellant was not eligible for CHAMPVA benefits from April 1, 2005 to July 1, 2010, because during that time, she was enrolled in Medicare Part A, but not enrolled in Medicare Part B.  By law, an individual who was under 65 and who was enrolled in Medicare Part A (hospital) also had to have Medicare Part B (outpatient) coverage in order to be eligible for CHAMPVA coverage.  


In light of the above, it is correct that by law, the appellant was not entitled to CHAMPVA benefits for the period from April 1, 2005 to July 1, 2010.  However, when HAC granted CHAMPVA benefits in March 2004, the appellant had already informed them in her application that she did not have either Medicare Part A or Medicare Part B.  Nevertheless, HAC granted her application and found her eligible for CHAMPVA benefits, even though at that time, she was not eligible for such benefits.  Thus, it was HAC that erroneously granted the appellant CHAMPVA benefits, without first confirming that she had Medicare Parts A and B.  In addition, they continued to provide CHAMPVA benefits without verifying whether the appellant had proper Medicare coverage.  Therefore, VA's determination that the appellant was entitled to CHAMPVA benefits for the period from April 1, 2005 to July 1, 2010, was due solely to administrative error.  

The appellant is not entitled to CHAMPVA benefits as a matter of law for the period from April 1, 2005 to July 1, 2010.  However, VA's determination that the appellant was entitled to CHAMPVA benefits for the period from April 1, 2005 to July 1, 2010, was due solely to administrative error.  Thus, terminating the appellant's eligibility for CHAMPVA benefits from April 1, 2005 to July 1, 2010, would not be proper.  See 38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(b) (when an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to form an overpayment of debt owed to VA from the recipient of the erroneous award).  Up until receiving the CHAMPVA handbook in 2010, there is nothing in the record to suggest that prior to that time, the appellant was ever specifically advised that she needed to obtain Medicare Part B in addition to Medicare Part A in order to be eligible for CHAMPVA benefits.  Consequently, given that she had been continuously receiving CHAMPVA benefits since March 2004, she had no 


reason to believe that her CHAMPVA benefits were erroneous.  Accordingly, the appellant is entitled to the benefit sought.  


ORDER

The appeal challenging the propriety of VA's termination of eligibility for the Veteran's spouse for CHAMPVA from April 1, 2005 to July 1, 2010, is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


